internal_revenue_service number release date index number ---------------------------------------- --------------------------------------------------------------- ------------------- ---------------------- ------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------- id no ----------------- telephone number -------------------- refer reply to cc psi b01 plr-107299-11 date june legend trust ---------------------------------------------------------------------------- ---------------------------------- trustee ----------------------------- year1 ------- year2 ------- x ------------------- dear ---------------------- this responds to a letter dated date and subsequent correspondence submitted on behalf of trust by its authorized representative requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an election under sec_642 of the internal_revenue_code facts the information submitted states that trust made a charitable_contribution in year2 in the amount of x trustee intended to make an election to treat the charitable_contribution as paid in year1 however trustee failed to make the election law and analysis plr-107299-11 sec_642 provides that in the case of an estate_or_trust other than a_trust meeting the specifications of subpart b there shall be allowed as a charitable deduction in computing its taxable_income in lieu of the deduction allowed by sec_170 relating to deduction for charitable etc contributions and gifts any amount of the gross_income without limitation which pursuant to the terms of the governing instrument is during the taxable_year paid for a purpose specified in sec_170 determined without regard to sec_170 if a charitable_contribution is paid after the close of such taxable_year and on or before the last day of the year following the close of such taxable_year then the trustee may elect to treat such contribution as paid during such taxable_year the election shall be made at such time and in such manner as the secretary prescribes by regulation sec_1_642_c_-1 provides that for purposes of determining the deduction allowed under paragraph a of this section the fiduciary as defined in sec_7701 of an estate_or_trust may elect under sec_642 to treat as paid during the taxable_year whether or not such year begins before date any amount of gross_income received during such taxable_year or any preceding_taxable_year which is otherwise deductible under such taxable_year or any preceding_taxable_year and which is paid after the close of such taxable_year but on or before the last day of the next succeeding taxable_year of the estate_or_trust the preceding sentence applies only in the case of payments actually made in a taxable_year which is a taxable_year beginning after date no election shall be made however in respect of any amount which was deducted for any previous taxable_year or which is deducted for the taxable_year in which such amount is paid sec_1_642_c_-1 provides that the election under sec_1 c -b shall be made not later than the time including extensions thereof prescribed by law for filing the income_tax return for the succeeding taxable_year such election shall except as provided in sec_1_642_c_-1 become irrevocable after the last day prescribed for making it having made the election for any taxable_year the fiduciary may within the time prescribed for making it revoke the election without the consent of the commissioner sec_1_642_c_-1 provides that the election shall be made by filing with the income_tax return or amended_return for the taxable_year in which the contribution is treated as paid a statement which i states the name and address of the fiduciary ii identifies the estate_or_trust for which the fiduciary is acting iii indicates that the fiduciary is making an election under sec_642 in respect of contributions treated as paid during such taxable_year iv gives the name and address of each organization to which any contribution is paid and v states the amount of each contribution and date of actual payment or if applicable the total amount of contributions paid to each organization during the succeeding taxable_year to be treated as paid in the preceding_taxable_year plr-107299-11 sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-1 defines the term regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make the election sec_301_9100-2 provides the rules governing automatic extensions of time for making certain elections sec_301_9100-3 provides the standards the commissioner will use to determine whether to grant an extension of time for regulatory elections that do not meet the requirements of sec_301_9100-2 under sec_301_9100-3 a request for relief will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government conclusion based solely on the information submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied as a result trust is granted an extension of time of days from the date of this to file an election under sec_642 to claim a deduction in trust’s year1 taxable_year for charitable_contributions made in year2 the election must be made on the amended_return for the trust’s year1 taxable_year the amended_return for year1 must be filed within the period with the service_center where trust files its returns a copy of this letter should be attached to the amended_return except as specifically set forth above no opinion is expressed concerning the federal tax consequences of the facts described above under any other provision of the code specifically we express or imply no opinion as to how much of x constitutes gross_income deductible under sec_642 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-107299-11 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely david r haglund david r haglund chief branch passthroughs special industries enclosures copy of this letter copy for sec_6110 purposes cc
